   Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 1 of 10 PageID #:1007




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DISTRICT

ANDREA SANTIAGO, individually and                       )
on behalf of all others similarly situated,             )
                                                        )    Case No. 19-cv-4652
                       Plaintiff,                       )
                 v.                                     )
                                                        )    Hon. Matthew F. Kennelly
CITY OF CHICAGO,                                        )
                                                        )
a Municipal Corporation,
                                                        )
                                                        )
                       Defendant.                       )

                  DEFENDANT’S MOTION TO STAY CLASSWIDE
                   DISCOVERY AND CLASS NOTICE PENDING
             APPEAL OF THIS COURT’S CLASS CERTIFICATION ORDER

       On December 15, 2020, after considering filings from both sides, the Seventh Circuit

granted the City’s petition under Federal Rule of Civil Procedure 23(f) to appeal this Court’s order

that certified Plaintiff’s two proposed classes (“Certification Order”). In light of this development,

the City requests that the Court exercise its discretion under Rule 23(f) and stay further classwide

discovery and the adoption of a class notice plan and issuance of class notice until the Seventh

Circuit has decided the appeal. The City is not seeking a general stay of these proceedings or a

stay of discovery related to Plaintiff’s individual claims, but of discovery and notice procedures

that may be directly impacted by the Seventh Circuit’s ruling.

                                     Procedural Background

       On November 15, 2020, this Court entered the Certification Order, certifying Plaintiff’s

two proposed classes under Rule 23(b)(3) and denying Plaintiff’s request to certify injunctive-

relief classes under Rule 23(b)(2). [Dkt. No. 80, at 17 (certifying the “Tow Class” and “Vehicle-




                                                  1
   Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 2 of 10 PageID #:1008




Disposal Class”).] On November 18, the Court ordered the Parties to “file a joint status report

regarding the content of class notice and a proposed notice plan by 1/8/2021.” [Dkt. No. 82.]

        The City timely petitioned the Seventh Circuit to review the Certification Order under Rule

23(f). [Ex. 1, City’s Rule 23(f) Petition.] The Seventh Circuit ordered that Plaintiff respond to the

City’s Petition, which she did on December 7, 2020. [Ex. 2, Pls. Resp. to Rule 23(f) Petition.] On

December 15, 2020, the Seventh Circuit granted the City’s petition. [Dkt. No. 84]. The appeal has

been docketed and a briefing schedule has been established. [Ex. 3, Order dated Dec. 29, 2020.]

The City’s opening brief is currently due February 8, 2021.

                                              Argument

        Rule 23(f) authorizes this Court to stay proceedings during an interlocutory appeal of an

order granting or denying class certification. Fed. R. Civ. P. 23(f); see Joseph M. McLaughlin,

McLaughlin on Class Actions Law and Practice § 7:1 (17th ed.) (noting that “district courts

frequently stay proceedings pending the outcome of a Rule 23(f) petition” and collecting cases).

In determining whether a stay should be granted, this Court should consider whether the appeal is

likely to succeed, whether the City would be irreparably injured if a stay is not granted, and

whether the stay will substantially injure the opposing party and will be in the public interest. Blair

v. Equifax Check Serv., Inc., 181 F.3d 832, 835 (7th Cir. 1999); Kurgan v. Chiro One Wellness

Centers LLC, No. 10-CV-1899, 2014 WL 1245053, at *2 (N.D. Ill. Mar. 26, 2014.) Here, the City

can meet each of these factors.

   I.      The City’s appeal has a sufficient likelihood of success to warrant a stay of class
           discovery and notice.

        The City need not show that its appeal will be successful, it must show instead that “the

probability of error in the class certification decision is high enough that the costs of pressing ahead

in the district court exceed the cost of waiting.” Blair, 181 F.3d at 837. Other courts have

                                                   2
   Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 3 of 10 PageID #:1009




recognized that an appeal will meet this test if it raises questions which are subject to dispute and

which present novel issues for the reviewing court to consider. See, e.g., United States ex rel.

Garbe v. Kmart Corp., No. 12-CV-881-NJR-PMF, 2015 WL 11181734, at *2 (S.D. Ill. Jan. 12,

2015) (granting motion to stay and noting that “[w]hile the Court is loath to determine that there

is a ‘substantial likelihood’ that it will be reversed on appeal, the Court determines that the issues

presented … are contestable”); Andrews v. Chevy Chase Bank, FSB, 474 F. Supp. 2d 1006, 1010

(E.D. Wis. 2007) (granting stay even though district court “concluded that defendant should not

prevail on appeal” but “recognized that the Seventh Circuit may disagree with me”); In re

Lorazepam & Clorazepate Antitrust Litig., 208 F.R.D. 1, 5-6 (D.D.C. 2002) (granting stay where

it was “difficult, if not impossible, to hypothesize the outcome of the merits underlying the Rule

23(f) petition” but where “reasonable minds could differ on its proper resolution”). A stay is

appropriate here because the Court’s Rule 23(b)(3) analysis in the Certification Order raises

important questions of law that are subject to genuine dispute.

          As set forth in the City’s petition, the Certification Order does not contain the mandatory

“rigorous analysis” of Rule 23(b)(3)’s predominance requirement. Comcast Corp. v. Behrend, 569

U.S. 27, 33–34 (2013). The Court’s conclusion that it could avoid analyzing critical individual

issues identified by the City—and avoid determining whether common issues would predominate

over those issues—was based on at least three errors. [Dkt. No. 83, at 1-2.] Correcting these errors

and conducting the required rigorous analysis would show that common issues will not

predominate over individual issues and therefore that class certification was improper. The City

has a strong chance to succeed on its appeal based on these errors, such that the “cost of pressing

ahead” with classwide discovery and class notice will “exceed the cost of waiting.” Blair, 181 F.3d

at 837.



                                                   3
   Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 4 of 10 PageID #:1010




        First, the Court wrongly concluded that Plaintiff’s claims present “facial” constitutional

challenges to City ordinances. [Dkt. No. 80, Certification Order at 14; 16.; Dkt. No. 83, at 9-12.]

For the Tow Class, Plaintiff challenges the constitutionality of the City’s practice of not mailing

an additional pre-tow notice before towing vehicles deemed abandoned that lack current state

registration and have not been moved in response to a sticker notice affixed to the vehicle. Plaintiff

is not facially challenging the ordinance because she has effectively conceded that the ordinance

and the City’s practices regarding pre-tow notice arising from the ordinance are constitutional as

applied to all but a subset of motor vehicle owners whose vehicles are towed as abandoned. [Dkt.

No. 83, at 10-11.] She is challenging a practice that is not referenced in any ordinance and which

is applied to certain people and not others; she has no valid contention that any ordinance is

unconstitutional on its face. [Dkt. No. 83, at 11]; United States v. Bonin, 932 F.3d 523, 534 (7th

Cir. 2019) (“To prevail on a facial attack, [the Plaintiff] must establish “that no set of circumstances

exists” in which [the statute] would be valid or that it “lacks any plainly legitimate sweep.”)

(internal citation omitted).

        Similarly, Plaintiff is not facially challenging Municipal Code of Chicago section 9-92-

100(a), the vehicle impoundment ordinance at issue in the Vehicle Disposal Class claims. Her

claim is that the City failed to comply with the ordinance’s “additional notice” requirement by

issuing two notices on the same day. She is not challenging the constitutionality of the ordinance

at all. Instead, she claims that the City’s practice fails to comply with the ordinance and state law

and that this alleged noncompliance somehow resulted in a taking without just compensation under

the Fifth Amendment. [Dkt. No. 83, at 11.] Again, this is not a challenge to an ordinance or statute,

let alone a facial challenge. Indeed, it is not a valid basis for a federal claim at all. See, e.g., Archie

v. City of Racine, 847 F.2d 1211, 1216–17 (7th Cir. 1988) (en banc) (“Mere violation of a state



                                                    4
   Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 5 of 10 PageID #:1011




statute does not infringe the federal Constitution. And state action, even though illegal under state

law, can be no more or less constitutional under the Fourteenth Amendment than if it were

sanctioned by the state legislature.” (quoting Snowden v. Hughes, 321 U.S. 1, 11 (1944))).

       Second, even if the Court were correct in concluding, at Plaintiff’s urging, that the Tow

Class and Vehicle-Disposal Class claims are facial challenges, that does not mean that Plaintiff’s

(or other purported class members’) individual circumstances “do not matter” for determining

whether the Rule 23(b)(3) predominance requirement is satisfied. [Dkt. No. 80, at 15.] The City

has cited applicable case law not only analyzing whether common issues predominate over

claimants’ individual circumstances for facial challenges, but denying certification based on the

presence of those individual issues. See Riffey v. Rauner, 910 F.3d 314, 318–19 (7th Cir. 2018);

Kohn v. Mucia, 776 F. Supp. 348, 353 & n.5 (N.D. Ill. 1991). The individual issues raised by the

City do matter, must be analyzed under Rule 23(b)(3), and should preclude certification of both

proposed classes.

       Lastly, the Court erred in concluding that Plaintiff’s Vehicle-Disposal Class claims are

“based in federal law, not state law;” therefore, whether she or any class member was “prejudiced”

by the City’s actions was irrelevant to the class certification determination. [Dkt. No. 80, at 16;

see Dkt. No. 83, at 16-20.] This conclusion overlooks that Plaintiff’s post-tow claims, made on

behalf of the Vehicle-Disposal Class, include a state law claim for unjust enrichment. [See Dkt.

No. 1-1, ¶¶ 47–51 (Count V); Dkt. No. 44, at 31–33 (refusing dismissal of unjust enrichment claim

on vehicle disposal).] Whether an individual claimant was prejudiced is clearly relevant to claims

for unjust enrichment. See Cleary v. Philip Morris Inc., 656 F.3d 511, 516 (7th Cir. 2011) (citing

HPI Health Care Servs., Inc. v. Mt. Vernon Hosp., Inc., 131 Ill. 2d 145, 160 (1989)). As noted

above, Plaintiff’s attempt to federalize into a takings claim her allegation that a City practice



                                                 5
   Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 6 of 10 PageID #:1012




violated a state statute and City ordinance is misguided and ultimately must fail. See Archie, 847

F.2d at 1216. But if the claim fits any federal constitutional claim, it would be one for due process

for allegedly insufficient notice before a deprivation of property. Again, such a claim undoubtedly

requires a showing of prejudice. See, e.g., Illinois ex rel. Hartigan v. Peters, 871 F.2d 1336, 1340

(7th Cir. 1989). Contrary to the Court’s conclusion, the Vehicle-Disposal Class claims are

primarily, if not entirely, based upon Illinois law and individual issues of prejudice are relevant to

class certification and must be rigorously analyzed under Rule 23(b)(3).

   II.      The City will be irreparably injured without a stay.

         Failing to grant a stay of class-related discovery and class notice while the appeal is

pending will cause the City irreparable harm. First, the issuance of any class notice, while the

appeal is pending, would lead to confusion among the public should the Certification Order be

reversed, vacated, or modified. Any such confusion will undoubtedly be attributed to the City and

require the City to spend time and resources fielding complaints and responding to claims based

upon this confusion. Until there is certainty regarding the Certification Order, the public and class

members should not be notified.

         Second, the process of responding to classwide discovery and identifying the classes

necessary to issue class notice requires substantial time and expense that will be unnecessary if the

Certification Order is reversed and may need to be duplicated along different parameters if the

Certification Order is reversed in part, vacated, or modified in some way. The City has begun the

process of identifying the classes, but this process is requiring considerable time and expense.

Identification of the two classes requires access to and coordination among multiple databases

containing relevant information. The City’s own database provides some, but not all, of the

information needed to identify the Tow Class and Vehicle-Disposal Class members and to conduct



                                                  6
    Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 7 of 10 PageID #:1013




the quality control needed to correctly identify the classes. Two other databases are in the control

of third-party vendors and not the City itself. The database of Sebis, the print vendor, will likely

be needed to validate which motor vehicle owners were mailed notices prior to their vehicles being

towed and thus need to be excluded from the Tow Class. United Road Towing, the City’s vendor

who operates the vehicle pounds, is in possession of the Tow Plus database that maintains data on

impounded vehicles and their eventual disposition. For both classes, that database will likely be

needed to identify and connect individuals to towed vehicles, and for information about

assessments related to impoundment and the disposition of vehicles. Although the City has not yet

identified final numbers for each class, both involve working from data sets involving thousands

of vehicle tows across these databases.

           The Court should grant the limited stay requested because the City would be prejudiced by

diverting its limited human and monetary resources and potentially creating public confusion over

the case’s status by moving forward with classwide discovery and class notice before the appeal

is decided.1

    III.      Plaintiff and potential class members will not be prejudiced by a stay and a stay
              is in the public interest.

           Plaintiff, in contrast, will not be harmed by the limited stay sought by the City for the

relatively short period of time until the appeal is decided. First, the City is not seeking to delay the

continued work-up of her individual claim and other merits-related discovery. Second, the Court

did not certify Plaintiff’s proposed injunctive-relief classes, because she lacks standing to pursue




1
  Under similar circumstances, this Court, on its own accord, relieved another government entity
(the Cook County Sheriff’s Office) from having to proceed with class notice where a Rule 23(f)
petition had been granted. See Howard v. Cook County Sheriff’s Office, 1:17-cv-08085, Dkt. No.
234 (relieving parties of obligation to provide class notice after Defendant’s Rule 23(f) petition
was granted.) No different treatment is warranted here.
                                                   7
   Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 8 of 10 PageID #:1014




injunctive relief. [Dkt. No. 80, at 12–14, 17.] Plaintiff’s class claims are limited to claims for

damages and monetary restitution for harm caused by past City actions. This relief is retrospective

and thus, while Plaintiff may not want delay, a stay will not substantially prejudice her or potential

class members. Third, potential class members actually stand to be harmed if class notice is issued

prematurely in the event that the Certification Order is vacated, modified, or reversed, which are

all potential outcomes and which would require providing further notice or clarifying a prior notice

and addressing the ensuing public confusion. No prejudice to Plaintiff or potential class members

justifies denying a stay.

       The same is true for the public interest. Both parties and the public-at-large, including

potential class members, will benefit by having a definitive ruling on the Certification Order before

further class discovery and class notice proceed. This Court has recognized that the public and the

parties have an interest in preserving resources and ensuring the orderly progress of litigation.

Hannah v. Huntington Nat'l Bank, No. 18-CV-7564, 2020 WL 2571898, at *6 (N.D. Ill. May 21,

2020) (“waste of the Court’s and the litigants’ time and resources to notify a large and diverse

class only to later determine that the matter should not proceed”); see also Howard v. Cook Cty.

Sheriff's Office, No. 17 C 8146, 2020 WL 1445620, at *3-4 (N.D. Ill. Mar. 25, 2020) (finding the

request to issue an indicative ruling on a motion for relief that is barred by a pending appeal in

order to save significant resources of the parties and the courts that otherwise would be expended

has merit). Here, the public interest factor weighs in favor of the stay pending appellate review.

                                            Conclusion

       Because the City has shown its appeal has a strong chance of succeeding, that it will suffer

irreparable injury absent a stay, that Plaintiff will not be substantially prejudiced by a stay, and

that the public interest will be supported if class proceedings are stayed, the City requests that



                                                  8
   Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 9 of 10 PageID #:1015




classwide discovery and the adoption of a class notice plan and issuance of class notice be stayed

until the Seventh Circuit decides the pending interlocutory appeal.



Dated: January 7, 2021                       Respectfully submitted,


 Jennifer Zlotow                                    CELIA MEZA
 jennifer.zlotow@cityofchicago.org                  Acting Corporation Counsel
 Peter Cavanaugh                                    for the City of Chicago
 peter.cavanaugh@cityofchicago.org
 City of Chicago Department of Law                  By: J. David Duffy
 2 N. LaSalle Street, Suite 520                        One of Defendant’s Attorneys
 Chicago, Illinois 60602

 J. David Duffy
 dduffy@thompsoncoburn.com
 Patrick Morales-Doyle
 pmoralesdoyle@thompsoncoburn.com
 Thompson Coburn LLP
 55 East Monroe Street, 37th Floor
 Chicago, Illinois 60603
 (312) 346-7500




                                                9
  Case: 1:19-cv-04652 Document #: 88 Filed: 01/07/21 Page 10 of 10 PageID #:1016




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2021, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
attorneys of record in this action.



                                                                    /s/ J. David Duffy
